Citation Nr: 0608127	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  00-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for numbness in the 
hands and feet secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967, with noncombat service in the Republic of 
Vietnam from May 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Chicago, Illinois, which denied a nonservice-connected 
pension and service connection for numbness in the hands and 
feet secondary to exposure to Agent Orange, and determined 
that new and material evidence had not been received to 
reopen a claim for service connection for post-traumatic 
stress disorder.  The RO subsequently granted a nonservice-
connected pension by a May 2000 rating decision.  The Board 
initially reviewed the remaining issues in April 2003, at 
which time, the Board reopened the service connection for 
PTSD claim and referred it, along with the service connection 
claim for numbness in the hands and feet secondary to 
exposure to Agent Orange to the Board's Evidentiary 
Development Unit (EDU) pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  However, while the matter was still pending at the 
EDU, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  For a 
short time the EDU continued to develop evidence under 
specific circumstances.  See VAOPGCPREC 1-03.  But 
ultimately, VA determined that the Veterans Benefits 
Administration would resume all development functions.  
Consequently, the Board remanded the case to RO via the 
Appeals Management Center (AMC) in October 2003 to develop 
the record.  A review of the file indicates that the remand 
directives have been executed to the extent possible and the 
Board may proceed with its review.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims; all reasonable development necessary 
for the disposition of the appeal of these claims has been 
completed.

2.  The veteran served in the Republic of Vietnam from May 
1966 to May 1967 with no record of combat service.

3.  Post-traumatic distress disorder is not shown in service 
and post-service treatment records show an initial diagnosis 
of post-traumatic stress disorder in 1999; the veteran has no 
verified stressors that are related to service.

4.  Findings pertaining to numbness in the hands and feet are 
not shown in service or until years thereafter; there is no 
competent evidence that links the veteran's symptoms of 
numbness in the hands and feet, diagnosed as peripheral 
neuropathy, to service, including in-service exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  Service connection for post-traumatic stress disorder is 
not warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).

2.  Service connection for numbness in the hands and feet 
secondary to exposure to Agent Orange is not warranted and 
service connection for peripheral neuropathy may not be 
presumed.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in December 2002.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in May 2000, which was 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.  The RO sent an initial VCAA notice in 
December 2002 and the AMC sent a VCAA notice in December 
2004.  These VCAA notices comply with all requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that they: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  In this case, the December 2002 letter failed to 
state what the evidence must show; however, the December 2004 
letter provided the appellant with all four elements.   

VCAA only requires that the duty to notify is satisfied, and 
that the claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claims, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a legal opinion, VA General Counsel held 
that section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the May 2000 
rating decision, the September 1999 Statement of the Case 
(SOC), and the Supplemental Statement of the Case (SSOC) in 
April 2002 and August 2005, adequately informed the veteran 
of the information and evidence needed to substantiate his 
claims.  The Board observes that the August 2005 SSOC 
informed the veteran of the implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claims addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claims for service 
connection, but he was not provided with notice of the 
type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, 
as the Board concludes below that the preponderance of 
the evidence is against the appellant's claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran VA medical examinations in December 
1998, January 1999, January 2002, and June 2005, which 
addressed the nature, etiology, and status of the veteran's 
PTSD and his disability claimed as numbness in the hands and 
fingers.  There is sufficient medical evidence of record to 
make decisions on the claims on appeal.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).



Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorders in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

For certain chronic disorders, such as peripheral neuropathy, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-07 (June 24, 2002).  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records and personnel records; his contentions as reflected 
in the VA Form 21-526, the Notice of Disagreement, and 
stressor statement; VA records for treatment from 1997 and 
1999 to 2001; VA examination reports, and correspondence from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

PTSD

Service connection for PTSD is not warranted in this matter 
because the verification of the veteran's purported stressors 
is insufficient.  

The veteran asserts that he participated in combat operations 
and was recognized for his combat service with an Army 
Commendation Medal and a Bronze Star.  A review of the claims 
file does not support the conclusion that the veteran did 
engage in combat.  VA General Counsel has held that "[t]he 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99.  Initially, it is essential to review the 
veteran's DD Form 214, which reflects the veteran's specialty 
title was clerk typist.  The DD Form 214 does not reflect any 
awards or decorations that specifically recognize personal 
participation in combat, such as a Combat Action Ribbon or a 
Combat Infantryman Badge.  The veteran's service personnel 
records indicate he was assigned to the 1st Administration 
Company of 1st Infantry Division while in Vietnam.  The 
veteran's citations for a Bronze Star Medal and the Army 
Commendation Medal establish that he participated in military 
operations against the enemy in a supportive role only.  
These medals are not awarded specifically for actual combat 
and the narratives in the citations do not identify a 
particular accomplishment in combat or generally refer to 
combat service.  While the veteran was authorized to wear 
certain badges for marksmanship, these do not denote combat 
experience; rather, the decorations recognize accomplishments 
in training.  In summary, the Board concludes the veteran did 
not engage in combat because the fair preponderance of the 
evidence is against such a finding.  U.S.C.A. § 5107.  

Since the appellant is a noncombat veteran, his lay testimony 
alone may not establish the occurrence of the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f) (2005); see Moreau 
v. Brown, 9 Vet. App. 389, 394 (1996).  The veteran describes 
undergoing numerous stressors from his experience in Vietnam, 
including mortar attacks, daily sniper fire, and assisting 
with the wounded and deceased.   The veteran reported several 
deaths he witnessed during or shortly after they occurred, 
but he was unable to identify any of the deceased.  He also 
reported two verifiable incidents.  He asserted that his 
location at Di An underwent an attack on his birthday in 
March 1967.  The veteran also asserts that he lost some 
friends and classmates in a plane crash in Ardmore, Oklahoma, 
and he provided two names.  The USASCRUR researched the 
stressor information provided by the veteran.  USASCRUR was 
able to verify the plane crash occurred at the time and place 
alleged by the veteran.  However, the persons that he 
identified as his friends who perished in the crash were not 
listed among the casualties.  With regard to the 
mortar/rocket attacks, USASCRUR explained that elements of 
the veteran's unit were located at four major base camps.  
USASCRUR was able to confirm attacks at Phu Loi and Bien Hoa 
Air Base, but none at Di An, where the veteran was located.

VA outpatient records show an initial diagnosis of PTSD in 
1999 and the current VA examination done in June 2005 also 
confirms the PTSD diagnosis.  It is clear from the recent 
examiner's comments that she believed the veteran underwent 
the stressors he alleged.  But, as previously stated, absent 
some involvement in combat with stressors related thereto, 
independent confirmation of a stressor is required and post-
service medical opinions do not suffice.   Id. at 394.  In 
summary, the evidence in this matter reflects a current 
diagnosis of PTSD; however, the evidence preponderates 
against a finding that the veteran engaged in combat and 
reasonable efforts to verify his alleged stressors have 
proven unsuccessful.  The benefit of the doubt doctrine is 
not for application with regard to the claim for service 
connection for PTSD because the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, service connection 
for PTSD is not warranted.

Numbness in the Hands and Feet

A review of the evidence indicates that service connection is 
not warranted for numbness in the hands and feet, including 
as secondary to Agent Orange exposure.

As a result of the veteran's service in Vietnam, he is 
presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 C.F.R. 3.307(a)(6)(iii).  The record does 
not disclose any evidence to rebut the presumption of 
exposure.  As outlined earlier, the Secretary has recognized 
that certain diseases have a proven relationship with 
exposure to herbicides.  Peripheral neuropathy is among those 
diseases listed; however, the type of peripheral neuropathy 
is further quantified and limited to "acute and subacute 
peripheral neuropathy."  According to Note 2, 38 C.F.R. 
§ 3.309(e), acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  During a VA neurology 
examination in June 2005, the examiner diagnosed peripheral 
neuropathy, but all indications are that the peripheral 
neuropathy is not acute or subacute.  The veteran reported 
that his symptoms of numbness in the hands and feet began 
shortly after he left Vietnam and has persisted to the 
present without improvement or increase.  Continuation of 
symptomatology for over 30 years is inconsistent with acute 
or subacute peripheral neuropathy as it is defined by VA 
regulations.  Accordingly, the Board concludes that 
presumptive service connection for numbness in the hands and 
feet is not warranted under § 3.309(e).

Service connection of a disease arising from herbicide 
exposure may also be shown on a direct basis.  Combee, 34 
F.3d 1039 (Fed. Cir. 1994).  But more is needed than the 
contentions of the veteran.  Causative factors of a disease 
amount to a medical question; thus, only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  A claimant's statements as to 
nexus are entitled to no probative weight.  Layno v. Brown, 6 
Vet. App. 465 (1994).  There is no medical evidence to 
establish a nexus between the veteran's numbness in his hands 
and feet and service.  The veteran underwent a VA examination 
in June 2005 for the purpose of determining the nature and 
etiology of his symptoms of numbness.  The examination 
resulted in the initial diagnosis of peripheral neuropathy.  
The examiner considered a number of etiologies for the 
veteran's peripheral neuropathy, including alcohol abuse, 
residuals of a cerebrovascular accident in 1990, and Type II 
diabetes, but ruled out all these causes.  He also noted that 
unexplained peripheral neuropathy does not have a proven 
relationship to exposure to Agent Orange or other herbicides.  
He concluded that it is unlikely that the veteran's 
peripheral neuropathy is related to herbicide exposure.  
Since the only competent evidence of a link to service is 
against the veteran's claim, the Board concludes that service 
connection for numbness in the hands and knees, now diagnosed 
as peripheral neuropathy, is not warranted as secondary to 
herbicide exposure. 

Service connection may also be established directly if 
supported by competent evidence.  However, the evidence 
preponderates against direct service connection for numbness 
in the hands and feet, as no chronic disease is shown in 
service and evidence of continuity of symptomatology is 
insufficient.  During his VA neurology examination in June 
2005, the veteran reported that the numbness in his hands and 
feet began in 1968 and has continued since that time.  He 
also gave a history of scaling on his hands and a red raised, 
irritated rash on the bottoms of his feet.  He made similar 
reports in December 1998 when he underwent a VA "nerves" 
examination.  A review of treatment records confirms the 
veteran complained of a rash on his hands and feet in 
November 1999; he stated the rash on his hands comes and 
goes, but he has had the rash on his feet for 30 years.  
There is no reference to numbness.  There are no other 
complaints of numbness in the hands and feet in his treatment 
records.  It is noteworthy that the veteran submitted a claim 
for service connection for jungle rot in December 1981, but 
did not claim numbness in his hands and feet.  

Service medical records show no findings of numbness in the 
hands and feet.  The veteran underwent a separation 
examination in September 1967.  The reported medical history 
at that time indicates the veteran denied any history of 
neuritis or paralysis.  The clinical evaluation was normal.  
The veteran claims his only treatment for his condition was 
at a VA facility; these records have been associated with the 
claims file.   Post-service treatment records are silent 
except for a general reference to chronic neurological 
problems in an April 1997 social work note.  All other 
references to numbness in the hands and feet were made in the 
context of the veteran's claim for service connection.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1933); 
Hensley v. Brown, 5 Vet. App. 155, 151 (1995).  In this 
regard the Board acknowledges a lay person may competently 
state the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  Subsequently, 
however, a decision must be made as to the credibility 
thereof in the context of probative medical evidence.  See 
Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  In the instant 
case, the Board is confident that the veteran sincerely 
believes that his numbness in his hands and feet originates 
from service; but the record does not substantiate onset 
earlier than 1998.  Medical history alone is not competent 
evidence.  See generally Leshore v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board must 
rely on medical findings of numbness in the hands and feet, 
which are first shown in 1998, over 30 years after discharge.  
For this reason, the Board concludes that the evidence does 
not support direct service connection for numbness of the 
hands and feet because the evidence fails to demonstrate 
chronicity in service or continuity of symptomatology from 
service.  Moreover, the Board finds that presumptive service 
connection for peripheral neuropathy is not warranted because 
it has not been shown within one year of the veteran's 
separation from active service.  The fair preponderance of 
the evidence is against service connection for numbness in 
the hands in feet, on a direct and presumptive basis; 
accordingly, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 
(1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for numbness in the hands and feet 
secondary to exposure to Agent Orange is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


